Title: From George Washington to Clement Biddle, 18 May 1786
From: Washington, George
To: Biddle, Clement



Dear Sir
Mount Vernon May 18th 1786

Your favors of the 19th of Feby & 16th & 19th March, are before me; And would have been acknowledged Sooner, had any thing material, occurred.
The Clover Seed, Boots &c. came in Season; but I must take care to be earlier in my application another year, as the Expence of getting heavy articles from Baltimore by land, comes high; I was charged forty odd Shillings for the Transportation of those Seeds, by the Stage, from that Place. I am nevertheless much obliged to you for forwarding of them in that manner; as the delay would have rendered the Seeds useless for Spring Sowing, & altogether defective, perhaps, by the Fall. I am obliged to your Good Father for the Trouble he was at in choosing them, they are very good, & pray you, to Offer my Complts & Thanks, to him therefor, & to Capt. Morris, for his kind present of a

hunting horn, as I was unable to get One in Virginia, or at Baltimore.
If you Should not have purchased Young’s Tour Through Great Britain, before this Reaches you, be pleased to decline doing it, as I have just received a very Polite letter from that Gentleman, informing me of his having dispatched a Compleat Sett of his Works for my acceptance.
The Person in whose Name the inclosed certificate has Issued, is owing me a considerable Sum, (indeed half the Flour, & Meal, for which the Certificate was granted belonged to me) & having requested that it may be Sold for what it will fetch, & his part of the Money applied to my Credit, I pray you to do it accordingly; but at the Same time, I must desire, as a Halfe the Property is my own, that if it Shall appear to you, to be for my Interest, that it Should be bought in again on my Accot, that you would do so. In either case, place the Amot to my Credit in your Books, Subject to a future disposition.
I must be owing Messrs Robt Lewis & Sons (of Phila.) some Trifle on Accot of a Miller which they procured for me, last Year, but have never yet been able to get their Accot. Be so good as to know what the Amot is, & Pay it, the Inclosed Informs them thereof.
I have Such a number of Gazettes crouded upon me, (many without orders) that they are not only Expensive, but realy useless; as my other avocations, will not afford me time to Read them oftentimes; & when I do attempt it, find them more troublesome, than Profitable. I have therefore to beg if you should get money into your hands, on Accot of the Inclosed Certificate, that you would be so good as to pay what I am owing to Messrs Dunlap & Claypoole;—Mr Oswald—& Mr Humphreys.
If they consider me, however, as engaged for the Year, I am content to let the matter run on, to the expiration of it; but as my Expences run high, it would be imprudent in me to encrease them unnecessarily.
I am in want of Glass (for a Particular purpose) & beg you would Send it to me, by the first opportunity, agreeably to the Inclosed Pattern, & Quantities.
Is Linnen to be had cheap, at the Vendues in Philadelphia, for ready Money? And at what price, could the best dutch, or Strip’d Blanketts, be bought by the piece, of 15 or 16 in each,

which I think is the usual number? I may want 200 of them. My Compliments in which Mrs Washington Joins, are Offred to Mrs Biddle, & I am. Dear Sir Your Mo. Obedt Hble Servt

Go: Washington

